Name: COMMISSION REGULATION (EC) No 255/95 of 8 February 1995 on the free supply to Moldavia of intervention wheat and rye pursuant to Council Regulation (EC) No 1999/94
 Type: Regulation
 Subject Matter: trade policy;  plant product;  political geography;  transport policy
 Date Published: nan

 9 . 2. 95 Official Journal of the European Communities No L 30/ 19 COMMISSION REGULATION (EC) No 255/95 of 8 February 1995 on the free supply to Moldavia of intervention wheat and rye pursuant to Council Regulation (EC) No 1999/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1999/94 of 27 July 1994 on actions for the free supply of agricultural products to the people of Georgia, Armenia, Azerbaijan, Kyrgyzstan, Tajikistan and Moldavia ('), as amended by Regulation (EC) No 2621 /94 (2) and in particular Article 4 thereof, Whereas, Commission Regulation (EC) No 2065/94 (3), as amended by Regulation (EC) No 3078/94 (4), established the detailed rules applicable to the free supply of agricul ­ tural products held in intervention stocks to Georgia, Armenia, Azerbaijan, Kyrgyzstan, Tajikistan and Moldavia foreseen by Regulation (EC) No 1999/94 ; whereas, in addition, specific rules should be laid down for the supply of intervention wheat and rye ; whereas, taking account of budgetary resources and the proper management of inter ­ vention stocks, a tendering procedure should be organized for the supply of 25 000 tonnes of wheat held by the Danish intervention agency and 25 000 tonnes of rye held by the German intervention agency to Moldavia ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant Manage ­ ment Committee, Article 2 1 . In accordance with Article 4 of Regulation (EC) No 2065/94 the offers shall be presented to the following address : Commission of the European Communities, EAGGF-Guarantee, Division VI/G.2 (Office 10/05), Rue de la Loi, 120, B-1049 Brussels. The closing date for the lodgement of tenders shall be 22 February 1995 at 5 p.m. (Brussels time). In the case of non-acceptance of offers on 22 February 1995, a second closing date for the lodgement of offers shall be 3 March 1995 at 4 p.m. (Brussels time). In this case all of the dates referred to in Annex I shall be carried forward by 10 days. 2. The offer shall relate to the total of the quantities of a lot referred to in Article 1 . 3 . The tendering security referred to in Article 6 ( 1 ) (f) of Regulation (EC) No 2065/94 is fixed at ECU 25 per tonne. 4. The security referred to in Article 12 (2) of Regula ­ tion (EC) No 2065/94 is fixed at ECU 170 per tonne. 5. The securities referred to in paragraphs 3 and 4 shall be drawn up in favour of the Commission of the Euro ­ pean Communities . Article 3 The take-over certificate referred to in Article 10 ( 1 ) (a) of Regulation (EC) No 2065/94 shall be established at the places and by the authorities referred to in Annex III, on the basis of the model in Annex IV. Article 4 For the payment provided for at Article 13 of Regulation (EC) No 2065/94, the intervention agency shall deliver a certificate certifying the total removal of the quantities for each destination, upon completion of that operation. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 1 . A tendering procedure is hereby initiated for the supply costs of 25 000 tonnes (net) of wheat and 25 000 tonnes (net) of rye as indicated in Annex I, in accordance with the provisions of Regulation (EC) No 2065/94, and in particular Articles 2 (1 ) and 2 (2) thereof. The invitation to tender relates to two lots. 2. The supply costs shall include the take-over at the stores indicated in Annex II and transport by the appro ­ priate means to the places of destination and within the time limits indicated in Annex I. (') OJ No L 201 , 4. 8 . 1994, p. 1 . Q OJ No L 280, 29. 10. 1994, p. 2. 0 OJ No L 213, 18 . 8 . 1994, p. 3 . (4) OJ No L 325, 17. 12. 1994, p. 15 . No L 30/20 Official Journal of ' the European Communities 9 . 2. 75 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 February 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX I Lot No 1  25 000 tonnes of intervention wheat destined for Moldavia. Delivery stage : The station Razdelnaya via Odessa (goods not unloaded) or the port of Reni via Constanza (goods un ­ loaded on to wagons) or in the case of an overland transport (goods not unloaded) the frontier point will be designated by the successful tenderer in agreement with the Commission services. Final delivery date at the station or the port : 17 April 1995. Lot No 2  25 000 tonnes of intervention rye destined for Moldavia. Delivery stage : The station Razdelnaya via Odessa (goods not unloaded) or the port of Reni via Constanza (goods un ­ loaded on to wagons) or in the case of an overland transport (goods not unloaded) the frontier point will be designated by the successful tenderer in agreement with the Commission services. Final delivery date at the station or the port : 17 April 1995. The totality of each lot must be delivered to the same point of destination. 9 . 2. 95 Official Journal of the European Communities No L 30/21 ANNEX II (tonnes) Places of Storage Quantity Lot No 1  Wheat DLG Lagerhallen Ved BÃ ¦kken 7 DK-4660 Store Heddinge DLG Turebyholm, Nye Hal Turebyholmvej 22 DK-4682 Tureby DLG PrÃ ¦stholmlurd, Lager 0st SkovhÃ ¸jlundsvej 6 DK-4690 Haslev DLG St0rlingevej 20 DK-4733 Tappern0je DLG Lilliendal Gods Lilliendal 1 DK-4735 Mern DLG HÃ ¸jsiloerne Sydhavnen DK-4760 Vordingborg R. Nymann Lager 2 Egholmvej 1 DK-4780 Stege DLG StensgÃ ¥rd Lager 1983 Skovstradet 39 DK-4912 Harpelunde DLG HÃ ¸jsiloen Havnen DK-4990 Saksk0bing Lot No 2  Rye Granum GmbH D-49406 Drentwede Granum GmbH D-49406 Drentwede Granum GmbH D-49406 Drentwede Gesellschaft f. Lagereibetriebe mbH D-31515 Wunstorf Scheffler Agrar GmbH D-31867 Lauenau Scheffler Agrar GmbH D-31867 Lauenau Artus Lagerhaus GmbH D-38373 Frellstedt Wandel &amp; Co D-28217 Bremen 2 543,630 2 510,060 2 230,460 3 035,560 2 997,490 647,400 3 030,400 4 503,740 3 501,260 3 538 814 630 3 066 2 050 1 297 9 245 4 360 No L 30/22 Official Journal of the European Communities 9 . 2. 95 The characteristics of the lots shall be supplied to the tenderers by intervention agencies. Address of the intervention agencies : DENMARK Landbrugsministeriet EF-Direktoratet Nyropsgade 26 DK- 1602 KÃ ¸benhavn V TÃ ©lÃ ©phone : (45) 33 92 70 00 ; tÃ ©lÃ ©copieur : (45) 33 92 69 48 GERMANY BLE Adickesallee 40 D-60322 Frankfurt am Main Postfach 1 8 02 03 D-60083 Frankfurt am Main Tel . : (49 69) 1564-0 ; Telefax : (49 69) 1564-790/791 /792 ANNEX 111 Places of take-over in Moldavia : 1 . Razdelnaya  Goods not unloaded. The quantitative and qualitative controls will be carried out at the time of sealing the rail-wagons at Odessa. The take-over certificate will be issued on arrival at the abovementioned station after verification of the integrity of the seals and the number of wagons or 2. Port of Reni  Goods unloaded on to wagons or 3 . In the case of an overland transport (goods not unloaded) the frontier point will be designated by the successful tenderer in agreement with the Commission services. 4. Authority entitled to deliver the take-over certificate : Cereals State Department of Cereal Products bd. Stefan del Mare, 124 277012 Chisinau Moldavia Mr Gheorghe Ciorba (Director) Tel . : (373-2) 22 33 09 ; Telefax : (373-2) 26 12 55. 9 . 2. 95 Official Journal of the European Communities Nn T. 30m ANNEX IV Take-over certificate I, the undersigned (name/first name/position) acting on behalf of certify that the following goods have been taken over : Product : Packaging : Total quantity in tonnes (net) : (gross) : of sacks (flour) : Number of cartons (butter) : (meat) (') : Place and date of take-over : Rail wagon numbers / name of boat / heavy goods vehicle registration numbers (') : Numbers of seals on arrival : Name and address of transport company : Mame/address of monitoring agency : Sfame and signature of its on-the-spot representative : Dbservations or remarks : Signature and stamp ') Delete as appropriate.